Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson et al. (US Pub. No. 2015/0223272) in view of Cockcroft (U.S. Pub. No. 2017/0308693).  

            Regarding claims 1, 5, 11, with respect to Figures 1-3, Parkinson teaches an electronic device comprising: 
            a microphone (fig.1; paragraphs 0016, 0020); 
            a driver [i.e., communication module] (abstract; fig.1; paragraphs 0009, 0020, 0030, 0039);
            a memory (paragraph 0060); and
            at least one processor, wherein the processor is configured to (paragraph 0060): 
            receiving and recording a voice through the microphone while a function of receiving the voice is activated (paragraphs 0032, 0038) (Note; in paragraph 0032, Parkinson teaches that natural sentences, such as “send an SMS message to John that I shall be late tonight” can be spoken by a headset wearer so as to allow operation of other important functions. Thus, it is clear that the user has to record the message in order to send the message. The headset must receive the message through the microphone and the function of receiving must be activated.),

            However, Parkinson does not specifically teach generating first authentication data including data for the voice and identification data for an electronic device on the basis of the recorded voice, transmitting the first authentication data, receiving second authentication data corresponding to the first authentication data. In paragraph 0031, Parkinson teaches performing transfer immediately to the serving device through a secondary Bluetooth data link, in which audio is transferred to a voice recognition system and in paragraph 0047, Parkinson teaches that WAVE files are stored on the headset, and initiated for reproduction on the headset by a simple command transferred by the serving device. Whereas Cockcroft teaches providing [i.e., generating] initial authentication data [i.e., first authentication data] from a first device to a second device (fig.1A; paragraphs 0021-0023), receiving second authentication data corresponding to the first authentication data (fig.1C; paragraphs 0023-0024). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Parkinson to incorporate the feature of generating first authentication data including data for the voice and identification data for an electronic device on the basis of the recorded voice, transmitting the first authentication data, receiving second authentication data corresponding to the first authentication data in Parkinson’s invention as taught by Cockcroft. The motivation for the modification is to do so in order to provide properly identify the true owner of a device.

            Parkinson further does not specifically teach connecting communication with a second external electronic device by using identification data included in the second authentication data when data on a voice included in the second authentication data is identical to the data on the voice included in the first authentication data. Cockcroft teaches connecting communication with a third device/server [i.e., second external electronic device] by using identification data included in the second authentication data when data on a voice included in the second authentication data is identical to the data on the voice included in the first authentication data (fig.1A-1C, 3A-3B, 4, 5; paragraphs 0021-0023, 0034, 0042, 0043) (Note; Since all the authentication are for transaction and authentication data are provided to devices involved in the transaction (see paragraph 0042), the identification data included in the second authentication data when data on a voice included in the second authentication data must be identical to the data on the voice included in the first authentication data ). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Parkinson to incorporate the feature of connecting communication with a second external electronic device by using identification data included in the second authentication data when data on a voice included in the second authentication data is identical to the data on the voice included in the first authentication data in Parkinson’s invention as taught by Cockcroft. The motivation for the modification is to do so in order to properly authenticate the true owner of a device for a particular transaction. 
            Parkinson further teaches performing at least one function related to the voice with the communication connected external electronic device according to the mode (paragraph 0032) (Note; in paragraph 0032, Parkinson teaches that natural sentences, such as “send an SMS message to John that I shall be late tonight” can be spoken by a headset wearer so as to allow operation of 

            Regarding claims 2, 7 and 12, Parkinson teaches wherein the processor is further configured to generate the data on the voice including data composed of letters, numbers, or a combination thereof, based on at least one of data related to a recording time of the voice, a word included in the voice, and a number of syllables included in the voice  (paragraph 0032) (Note; in paragraph 0032, Parkinson teaches that natural sentences, such as “send an SMS message to John that I shall be late tonight” can be spoken by a headset wearer so as to allow operation of other important functions. Thus, it is clear that the message must contain data composed of letters, numbers, or a combination thereof, based on at least one of data related to a recording time of the voice, a word included in the voice, and a number of syllables included in the voice.).

            Regarding claims 3 and 13, Parkinson teaches wherein the processor is further configured to extract, from the recorded voice, a command for at least one of the communication connection and at least one function to be performed after the communication connection (paragraph 0047) (Note; in paragraph 0047, Parkinson teaches that WAVE files are stored on the headset, and initiated for reproduction on the headset by a simple command transferred by the serving device.).

            Regarding claims 4, 9, 10 and 14, Parkinson teaches herein the processor is further configured to determine the mode, based on whether a function related to a word included in the voice has been performed in the electronic device before the function of receiving the voice is (Note; since the claimed "or" is a selective "or" examiner considers only the claimed "determine the mode, based on whether the recorded voice is identical to a user voice previously stored in the memory").

            Regarding claim 6, Parkinson does not specifically teach wherein the processor is further configured to request the first external electronic device to transmit data to be transmitted to the communication-connected second external electronic device, and to transmit the data, received from the first external electronic device, to the second external electronic device. Cockcroft teaches wherein the processor is further configured to request the first external electronic device to transmit data to be transmitted to the communication-connected second external electronic device, and to transmit the data, received from the first external electronic device, to the second external electronic device (fig.1A-1C, 3A-3B, 4, 5; paragraphs 0021-0023, 0034, 0042, 0043). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Parkinson to incorporate the feature of requesting the first external electronic device to transmit data to be transmitted to the communication-connected second external electronic device, and to transmit the data, received from the first external electronic device, to the second external electronic device in Parkinson’s invention as taught by Cockcroft. The motivation for the modification is to do so in order to perform authentication of the true owner of a device for a particular transaction.  

            However, Parkinson does not specifically teach at least one function to be performed after the communication connection with the second external electronic device. Cockcroft teaches at least one function to be performed after the communication connection with the second external electronic device (fig.1C, 3A-3B, 4, 5; paragraphs 0023, 0034, 0042, 0043). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Parkinson to incorporate the feature of at least one function to be performed after the communication connection with the second external electronic device in Parkinson’s invention as taught by Cockcroft. The motivation for the modification is to do so in order to perform multi factor authentication of the true owner of a device for a particular transaction.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
December 2, 2021